Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 12/22/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 8-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 2016/0094904 A1) in view of Barrentine et al. (US 2016/0330537 A1)
Regarding claim 17, Yuen discloses a hearing device (Fig. 1 or 7), the hearing device comprising:
a housing (1.1, 1.2, and 3) configured to be partially inserted into an ear canal (¶ 0031);
an acoustic transducer (2) having an oscillator element (¶ 0028: vibrating diaphragm) configured to produce sound waves (inherent function of vibrating diaphragm), the housing accommodating the acoustic transducer such that the oscillator element separates an inner volume inside the housing into a first chamber (Fig. 1: rear chamber (i.e. volume above 2)) and a second chamber (front chamber 1.3) acoustically coupled by the oscillator element (shown in Fig. 1);


a second acoustic port (Fig. 1: 5.1 or Fig. 7: 5.3) acoustically coupling the second chamber to the ambient environment (¶ 0031: the outside);





Yuen is not relied upon to disclose:
a third acoustic port acoustically coupling the second chamber to the first chamber;
a first acoustic actuator configured to actively modify an acoustic property of the second acoustic port;
a processor configured to electronically communicate with the acoustic actuator and a memory, the memory storing instructions to control the acoustic actuator based on a detected parameter; and

wherein the acoustic resistance is provided within the first acoustic port, within the second acoustic port, or within the third acoustic port.
In a similar field of endeavor, Barrentine discloses a hearing device (Fig. 10), the hearing device comprising:
a housing (Fig. 10: 1060) 
an acoustic transducer (443) having an oscillator element (depiction of 443 is the type of speaker that inherently has a diaphragm that oscillates to generate sound) configured to produce sound waves (551, 552),
the housing accommodating the acoustic transducer such that the oscillator element separates an inner volume inside the housing into a first chamber (chamber where P2 exists) and a second chamber (chamber where P1 exists) acoustically coupled by the oscillator element (¶ 0070, Fig. 10);
a sound outlet (opening defined by 531, 532) provided in the second chamber and configured to release sound waves into the ear canal (see Fig. 10);
a first acoustic port (1014) acoustically coupling the first chamber (P2 chamber) to an ambient environment (561 environment) outside the inner volume (see Fig. 10);
a second acoustic port (1010) acoustically coupling the second chamber (P1 chamber) to the ambient environment (561 environment) (Fig. 10);
a third acoustic port (1012) acoustically coupling the second chamber (P1 chamber) to the first chamber (P2 chamber) (Fig. 10);

a processor configured to electronically communicate with the acoustic actuator and a memory (¶ 0032), the memory storing instructions to control the acoustic actuator based on a detected parameter (¶ 0032, 0046-0047, 0074); and
an acoustic resistance comprising a first terminal and a second terminal (actuators have a front and a back) and configured to attenuate sound waves propagating between the first terminal and the second terminal (¶ 0070-0071: each of 1010-1014 have actuators that actively modify acoustic property) (¶ 0060-0064: actuators create acoustic impedance (i.e. resistance) that attenuates) ¶ 0067: “The port 490 depicted in FIG. 9 and/or the shutter apparatus 480, 620, 720a, or 720b of FIGS. 4, 6, 7 and 8 may be used to implements ports 1010 and/or 1012”; ¶ 0069: “Ports 1010, 1012 and 1014 may be implemented using apparatus including but not limited to the ports 490 and/or shutters 480, 620, 720a and 720b, for example”),
wherein the acoustic resistance is provided within the first acoustic port, within the second acoustic port, or within the third acoustic port (¶ 0051: shutter 20 may be positioned in a channel; see Fig. 6) (¶ 0064, Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
a first acoustic port acoustically coupling the first chamber (rear chamber of Yuen) to an ambient environment outside the inner volume (as is done with port 1014 of Barrentine), the motivation being to shape a frequency response (Barrentine - ¶ 0071);
the motivation being to shape a frequency response (Barrentine - ¶ 0071);
a first acoustic actuator configured to actively modify an acoustic property of the second acoustic port;
a processor configured to electronically communicate with the acoustic actuator and a memory, the memory storing instructions to control the acoustic actuator based on a detected parameter; and
an acoustic resistance comprising a first terminal and a second terminal and configured to attenuate sound waves propagating between the first terminal and the second terminal, 
wherein the acoustic resistance is provided within the first acoustic port, within the second acoustic port, or within the third acoustic port,
the motivation being: to use the ports and shutters of Barrentine in other types of wearable devices and earpieces that may be used to couple sound into an ear as suggested by Barrentine (Barrentine - ¶ 0065); and/or to alter a frequency response (e.g., a low frequency response) and/or to attenuate sound generated by a transducer and/or incident on a transducer (Barrentine - ¶ 0064); and/or to attenuate an excess bass response and/or to shape a frequency response (Barrentine - ¶ 0070-0071); and/or to reversibly convert the hybrid headset to any of an open-back mode, semi-open mode, closed-back mode, ANC mode (Barrentine - ¶ 0038); and/or to mixing pressure waves P1 and P2, actuation of one or more of the ports (1010, 1012, 1014), ANC, equalization,  altering frequency response (e.g., as in example 1090), one or more of ports (1010, 1012, 1014) may be manually actuated (e.g., by a user) using a button (e.g., on hybrid headphone 500 or headphone cable 545), an icon, GUI, drop down menu or the like on a client 
Regarding claim 18, Yuen-Barrentine discloses the hearing device of claim 17, and Barrentine discloses wherein the detected parameter is at least one of the following:
a sound detected in an ambient environment (¶ 0074);
a sound detected in the ear canal;
an own voice activity of a user of the hearing device;
a humidity level inside the ear canal and/or outside the ear canal;
a temperature level of the ambient environment and/or a body temperature of the user of the hearing device;
a local position of the user;
an altitude of the user;
a movement of the user;
a medical condition of the user;
a barometric pressure of the ambient environment; and
wind activity in the ambient environment.
The teachings of Barrentine relied upon above are combinable with Yuen-Barrentine for the same reasons set forth above in the claim 17 rejection.
Claim 1 recites similar limitations as claim 17, and is rejected for the same reasons set forth above in the claim 17 rejection.
Regarding claim 2, Yuen-Barrentine discloses the hearing device according to claim 1.
Barrentine discloses further comprising a second acoustic actuator provided at the first acoustic port and configured to actively modify an acoustic property of the first acoustic port (¶ 0070-0071: 1014 has actuator that actively modifies acoustic property).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: further comprising a second acoustic actuator provided at the first acoustic port and configured to actively modify an acoustic property of the first acoustic port, the motivation being to shape a frequency response (Barrentine - ¶ 0071).
Regarding claim 4, Yuen-Barrentine discloses the hearing device according to claim 2.
Additionally, Barrentine discloses wherein the hearing device further comprises: a third acoustic actuator provided at the third acoustic port (1012) (¶ 0070-0071: 1014 has actuator that actively modifies acoustic property).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the hearing device further comprises: a third acoustic actuator provided at the third acoustic port, the motivation being to shape a frequency response (Barrentine - ¶ 0071).
Regarding claim 5, Yuen-Barrentine discloses the hearing device according to claim 1, wherein the first terminal and the second terminal are positioned such that they provide an acoustical coupling between two volume portions corresponding to volume portions acoustically coupled by the first acoustic port or the second acoustic port (Yuen - Figs. 1/7: front and back faces of an actuator of Barrentine at the port 5.1/5.3 of Yuen acoustically couple 1.3 and the ambient environment of Yuen; or Barrentine - Fig. 1: front and back faces of an actuator of Barrentine at the port 1012 of Barrentine combined into Yuen (as set forth in the claim 1 
The teachings of Barrentine relied upon above are combinable with Yuen-Barrentine for the same reasons set forth above in the claim 1 rejection.
Regarding claim 8, Yuen-Barrentine discloses the hearing device according to claim 1, and Barrentine discloses wherein the acoustic resistance is a first acoustic resistance (e.g., resistance in 1010) and the hearing device further comprises a second acoustic resistance (e.g., resistance in a first 1012 of Fig. 10) comprising a first terminal and a second terminal and configured to attenuate sound waves propagating between the first terminal and the second terminal of the second acoustic resistance (¶ 0070-0071, 0060-0064, 0067, 0069, 0051), the second acoustic resistance is provided in a partition between the first chamber and the second chamber at a distance to the second acoustic port (a second 1012 of Fig. 10) (Fig. 1/7 of Yuen, where the acoustic resistance is provided based on the teachings of Barrentine, and note that Fig. 10 of Barrentine indicates that 1012 can be multiple ports, so the second acoustic port can be one of the multiple ports while the second acoustic resistance can be in another one of the multiple ports and thus be at a distance to the second acoustic port).
The teachings of Barrentine relied upon above are combinable with Yuen-Barrentine for the same reasons set forth above in the claim 1 rejection.
Regarding claim 9, Yuen-Barrentine discloses the hearing device according to claim 1, wherein the acoustic resistance is a first acoustic resistance and the hearing device further comprises a second acoustic resistance comprising a first terminal and a second terminal and configured to attenuate sound waves propagating between the first terminal and the second terminal, wherein the first terminal and the second terminal of the second acoustic resistance are 
The teachings of Barrentine relied upon above are combinable with Yuen-Barrentine for the same reasons set forth above in the claim 1 rejection.
Regarding claim 10, Yuen-Barrentine discloses the hearing device according to claim 9, wherein the hearing device further comprises a third acoustic resistance comprising a first terminal and a second terminal and configured to attenuate sound waves propagating between the first terminal and the second terminal of the third acoustic resistance, wherein the first terminal and the second terminal of the third acoustic resistance are positioned such that they provide an acoustical coupling between two volume portions corresponding to volume portions acoustically coupled by a third acoustic port (all ports of Yuen-Barrentine can have a resistance of Barrentine based on the combination of Yuen-Barrentine set forth in the claim 1 rejection).
The teachings of Barrentine relied upon above are combinable with Yuen-Barrentine for the same reasons set forth above in the claim 1 rejection.
Regarding claim 11, Yuen-Barrentine discloses the hearing device according to claim 1, wherein the inner volume (1.3 of Yuen) inside the housing provides an acoustic pathway for sound waves produced from the oscillator element (Yuen - Fig. 1), wherein the first acoustic actuator is configured to adjust an acoustic impedance of the acoustic pathway by actively modifying said acoustic property of the second acoustic port (Barrentine - ¶ 0060-0063).

Regarding claim 12, Yuen-Barrentine discloses the hearing device according to claim 1, and Barrentine discloses wherein the first acoustic actuator is configured to adjust an effective size of the second acoustic port (¶ 0070-0071).
The teachings of Barrentine relied upon above are combinable with Yuen-Barrentine for the same reasons set forth above in the claim 1 rejection
Regarding claim 14, Yuen-Barrentine discloses the hearing device according to claim 1, and Barrentine discloses wherein the hearing device further comprises: a controller configured to control active modification of the acoustic property (¶ 0032, 0046-0047, 0074).
The teachings of Barrentine relied upon above are combinable with Yuen-Barrentine for the same reasons set forth above in the claim 1 rejection.
Regarding claim 15, Yuen-Barrentine discloses the hearing device according to claim 1, and Barrentine discloses wherein the first acoustic actuator comprises an acoustic valve or loudspeaker (¶ 0039).
Regarding claim 16, Yuen-Barrentine discloses the hearing device according to claim 1, and Barrentine discloses wherein the acoustic property is at least one of the following: output impedance, frequency output, acoustic mass, and pressure difference between chambers in the hearing device or between chambers in the hearing device and environment (¶ 0070-0071, 0074, 0038).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Barrentine in view of Akino (US 2012/0027239 A1)
Regarding claim 13, Yuen-Barrentine discloses the hearing device according to claim 1.
Yuen-Barrentine is not relied upon to disclose wherein the first acoustic actuator is configured to produce sound.
In a similar field of endeavor, Akino discloses 
an acoustic actuator (Figs. 7 or 1: 47 or 11) configured to actively modify an acoustic property (acoustic impedance) of a chamber (43 or 13) (¶ 0039 or 0025);
wherein the acoustic actuator is configured to produce sound (¶ 0038 or 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
an acoustic actuator (47 of Akino) configured to actively modify an acoustic property (acoustic impedance) of the first chamber or second chamber,
wherein the acoustic actuator is configured to produce sound, based on the teachings of Akino,
the motivation being to reduces the acoustic impedance of the air chamber in an equivalent manner, thus enhancing directional frequency response particularly in bass sound. Even if an air chamber or an enclosure has a small volume in a speaker or headphones as the electroacoustic transducer, sound can be played at a sufficient sound pressure level to bass sound (Akino - ¶ 0011).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicant's arguments with respect to claim Oosato have been considered but are moot in view of the new ground(s) of rejection.
Applicant argues (Remarks: page 12-13) that:
“The Patent Office asserts that the shutter apparatus of Barrentine corresponds to the recited “acoustic actuator.” Office Action, pg. 6. The Patent Office appears to further assert that acoustic chamber 1008 of Barrentine corresponds to the “first chamber” recited in claim 1 and that an area where a front pressure wave P1 exists corresponds to the “second chamber” recited in claim 1. Jd. However, even if the area where the front pressure P1 exists in Barrentine could reasonably be considered to correspond to a chamber of a housing of the hybrid headphone, which Applicant does not concede, Barrentine does not disclose that such an area includes a port to an ambient environment or that an actuator is provided in such a port. Instead, Barrentine only indicates that the shutter apparatus is provided in ports 1010 that connect to acoustic chamber 1008, not an ambient environment. Accordingly, Barrentine fails to disclose, teach, or suggest a hearing device comprising “a first acoustic port acoustically coupling the first chamber to an ambient environment outside the inner volume; a second acoustic port acoustically coupling the second chamber to the ambient environment; a third acoustic port acoustically coupling the second chamber to the first chamber; [and] a first acoustic actuator configured to actively modify an acoustic property of the second acoustic port,” as recited in amended claim 1 (emphasis added).”

In response, the examiner submits that Fig. 10 of Barrentine shows that port 1010 is not directly connected to acoustic chamber 1008, but rather is connected to ambient environment 561/562. Barrentine ¶ 0067 also teaches that “Ports 1010 are positioned outside of the perimeter of the dashed line 1007 and are operative as a portal between the second volume and an environment external to the hybrid headphone (e.g., an environment the user is in).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687